Citation Nr: 0515463	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
decision by the Oakland Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the rating for service-
connected PTSD to 30 percent.  The veteran appeals for a 
higher rating.  In March 2005, a video conference hearing 
was held before the undersigned, and in April 2005 the 
veteran's representative submitted additional evidence 
directly to the Board with a waiver of RO initial 
consideration of such evidence.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in August 2003.  A statement of the case 
(SOC) issued in January 2004 provided him more specific 
details regarding the matter at hand.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence pertaining to the veteran's 
service-connected PTSD consists of an August 2003 VA 
examination report, as well as VA outpatient records dated 
through March 2005.  Notably, the August 2003 examination 
report does not reflect that the claims folder was reviewed 
in conjunction with the examination, and the VA examiner 
himself noted that "[t]he information for this report was 
obtained directly from [the veteran]."  In correspondence 
received from the veteran in February 2004, and more recently 
at the March 2005 video conference hearing, the veteran 
reported symptoms of his PTSD that appear to reflect a marked 
increase in the severity of the disability since the VA 
examination in August 2003.  (His allegations that his PTSD 
symptoms have increased in severity are corroborated in 
October 2003 correspondence from his spouse).  VA clinical 
records recently received by the Board (dated from August 
2003 to March 2005) also suggest that the veteran's PTSD 
symptoms may have intensified (e.g., lower Global Assessment 
of Functioning (GAF) scores, noted suicidal ideation, 
treatment via medications that was not previously indicated) 
since the last VA examination in August 2003.  In light of 
the veteran's statements and testimony regarding the 
increased severity of his PTSD symptoms (supported by the 
most recent evidence of record), further development of 
medical evidence is indicated.  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, in pertinent 
part, that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied.  

The nature of the disability at issue suggests ongoing 
treatment.  Reports of such treatment may include information 
pertinent to the veteran's claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the specified factors for each incremental rating 
are examples rather than requirements for a particular 
rating.  The Court also stated that the analysis should not 
be limited solely to whether the claimant exhibits the 
symptoms listed in the rating scheme, and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from March 2005 to the present, then 
obtain copies of complete records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain reports of any VA treatment that 
are not already associated with the 
claims file.  

2.  The RO should then arrange for a VA 
psychiatric evaluation to ascertain the 
current severity of the veteran's PTSD.  
His claims file must be reviewed by the 
psychiatrist in conjunction with the 
examination.  The psychiatrist should 
describe f all symptoms attributable to 
PTSD (including side-effects of any 
medication for PTSD), and their impact on 
the veteran's occupational and social 
functioning/activities.  The examiner 
should assign a GAF score for the  PTSD; 
explain the significance of the score; 
and explain the rationale for any other 
opinions given.

3.  The RO should then review the claim.  
If it remains denied, the RO should issue 
an appropriate supplemental SOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded.  The 
law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


